Citation Nr: 1543533	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Post-9/11 GI Bill benefits in the amount of $2,475.48.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to March 2007.  

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 decision by a Committee of Waivers and Compromises (Committee) of the VA Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper education claims file and his VBMS (Veterans Benefits Management System) electronic file. 

On his December 2013 substantive appeal, VA Form 9, the Veteran marked that he desired to testify before a member of the Board.  The Veteran was scheduled for such a hearing in May 2014, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  Overpayment in the amount of $2,475.48 resulted from the actions of the Veteran by his failure to complete his program of education for which the VA benefits were intended; there was no fault on the part of VA.
 
2.  The recovery of the VA benefits would not nullify the objective for which benefits were intended.
 
3.  The waiver of the debt would involve unjust enrichment to the Veteran, inasmuch as he accepted benefits to which he was not entitled.
 
4.  Undue financial hardship has not been demonstrated.



CONCLUSION OF LAW

Recovery of an overpayment of VA educational assistance benefits in the amount of $2,475.48 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, the United States Court of Appeals for Veterans Claims (CAVC) has consistently held that VA's duties to notify and assist do not apply to waiver claims; therefore, no further discussion is warranted herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2015).

In May 2009 the Veteran was informed that he was entitled to Chapter 33 Post 9/11 GI Bill educational benefits for enrollment at the University of Arkansas Little Rock (University).  He was informed that he was entitled to receive 100% of the benefits payable under that program.

The record indicates that the Veteran registered for the spring semester (January 14, 2013 - May 15, 2013) at the University and that VA paid the University tuition and fees for the spring semester and paid the Veteran a housing allowance.  In February 2013, the University informed VA that the Veteran had withdrawn from school.  VA determined that the Veteran's withdrawal resulted in a tuition and fees overpayment of $2,094.88.  His educational assistance award included an overpayment of a prorated housing allowance of $380.60.  This resulted in a total education overpayment of $2,475.48.

In this case, the manner in which VA calculated the overpayment debt is not in dispute.  In calculating an overpayment amount for an individual who does not complete one or more courses in the certified period of enrollment for which he or she received payment, and who does not substantiate mitigating circumstances for not completing such course or courses, VA will establish an overpayment equal to the amount of educational assistance paid for the course or courses not completed during the certified period of enrollment.  38 C.F.R. § 21.9695(b)(4)(i) (2015).

In June 2013 the Veteran wrote to VA requesting a waiver of repayment of the overpayment.  He reported that he started a CrossFit business in October 2012.  He noted that in the beginning they had a limited number of clients and he and his partner were able to easily handle workload.  He reported that shortly after signing up for classes (that would start in January 2013) they sold a Groupon which brought in a much larger clientele base than expected.  He stated that during January he attempted to go to his college classes as well as run his business.  However, due to the increase in popularity and the amount of hours he was taking, that soon became impossible.  He reported that they did not have the resources to hire another trainer.  He maintains that due to the large volume of new clients he was forced to withdraw from school and help his partner out with the business.  He reported that he was self-employed and had invested a large amount of his savings into the business and he could not justify finishing school and letting his business suffer.  The Veteran appears to assert that the debt is due to mitigating circumstances in that he was forced to withdraw from the semester at the University and he hoped that VA would see this as a valid reason to waive the debt created by his withdrawal from the University.  

Specifically, VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505 (2015).

In considering the examples of mitigating circumstances listed above, the Board acknowledges the Veteran's assertions that his employment made him unable to complete that semester of school.  Although the Board is sympathetic to the situation as reported by the Veteran, the Board does not find that the situation as described by the Veteran was an unavoidable change in the individual's conditions of employment.  Although the conflict between the Veteran's education and his business was unfortunate, the Board does not find that it was unavoidable.  The Veteran's decision to issue a Groupon for his business at that point in time led to a predictable increase in his clientele and thus the conflict that he reports.  The Board finds that this particular issue is not the type of mitigating circumstance contemplated by the regulation.  Therefore, it does not rise to the level of a mitigating circumstance. 

In sum, because the Veteran withdrew from his enrolled courses due to a foreseeable result of his actions (without mitigating circumstances), and there is no dispute as to the actual amounts in question, an overpayment in education benefits in the amount of $2,475.48 was properly created.

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

When there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Board recognizes that in its July 2013 decision the COWC denied the Veteran's request for a waiver on the basis that there was bad faith on the part of the Veteran in the creation of the overpayment.  However, the Board has reviewed the November 2013 statement of the case (SOC) and finds that the RO subsequently denied the Veteran's claim on the basis that denial of the waiver would not be against equity and good conscience.  This is shown by the SOC providing the pertinent regulation regarding the standard of equity and good conscience.  This is also shown by the reasons and bases provided by the SOC, which states that collection of the debt would not violate equity and good conscience.  This SOC, by denying the Veteran's claim based on an equity and good conscience analysis, implicitly indicates that the RO reversed their earlier finding that there was bad faith on the part of the Veteran in creation of the overpayment.  This is because if there is indication of fraud, misrepresentation, or bad faith on the part of a debtor, the standard of equity and good conscience is not for consideration.  The Board, agrees with the determination of the RO in its November 2013 SOC that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The Board will therefore also consider whether the collection of the debt would be against equity and good conscience.  

As noted above, the debt was the fault of the Veteran.  He obtained VA education benefits in order to take college classes, but then withdrew from school without completing the classes.  Thus the fault of creation of the overpayment is solely the Veteran's.  There is no fault on the part of VA.  

The Board finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of benefits paid to which he was not entitled).  In this regard, the Board points out that the VA benefits were paid in advance for educational assistance to which he was not entitled when he withdrew from school.  The record contains many prior letters to the Veteran informing him that he would have to pay back the benefits if he withdrew from any courses at school.  The Veteran would be unjustly enriched by waiver of the overpayment in this case.

With respect to undue hardship, the Board notes that the Veteran submitted a Financial Status Report dated June 2013.  At that time, he reported that he and his spouse had a monthly net income of $3,415.  The monthly expenses were reported to be $2,800.  The Veteran had in excess of $600 remaining every month after paying the monthly expenses.  This surplus indicates that the Veteran has the ability to repay the debt without such imposing an undue financial burden upon the Veteran. 

Pursuant to the above evaluation, and based on consideration of the factors set forth above concerning equity and good conscience, including the Veteran's sole fault in the creation of the indebtedness; the fact that he was unjustly enriched via the overpayment from VA; the fact that the purpose of the intended benefit would not be defeated by recovery of the debt; and the fact that any reliance did not cause him to change his position to his detriment, the Board concludes that a waiver of collection of the overpayment of VA benefits in the amount of $2,475.48 is not warranted.



							(CONTINUED ON NEXT PAGE)


 
ORDER

Waiver of recovery of an overpayment of Post-9/11 GI Bill educational benefits in the amount of $2,475.48 is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


